[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-13069               OCTOBER 18, 2011
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                          D.C. Docket No. 6:09-cr-00019-MSS-DAB-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff-Appellee,

                                              versus

LUIS ANDRE OLIVEIRA-GUARESQUI,

lllllllllllllllllllll                                             Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (October 18, 2011)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

         Luis Andre Oliveira-Guaresqui appeals his conviction for aggravated

identity theft. 18 U.S.C. § 1028A(a)(1). Oliveira-Guaresqui challenges the denial
of his motion to suppress; the overruling of his objection to racial discrimination

in jury selection, Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712 (1986);

mistakes by court interpreters; the admission of the victim’s birth certificate; an

admonition given to defense counsel; and the closing argument of the United

States. Oliveira-Guaresqui also challenges the denial of his motion for a new trial.

We affirm.

      The district court did not clearly err when it denied Oliveira-Guaresqui’s

motion to suppress statements he made to the police. Oliveira-Guaresqui argues

that he was not proficient in English so as to understand or waive his rights to

silence and counsel, see Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966),

but the record supports the finding that Oliveira-Guaresqui could “interact

intelligently with the police,” United States v. Zapata, 180 F.3d 1237, 1242 (11th

Cir. 1999). Two officers of the Orange County Sheriff’s Office and a federal

agent testified that Oliveira-Guaresqui twice declined the assistance of an

interpreter, conversed comfortably in fluent English, responded promptly and

intelligently to questions asked in English, and even interrupted a conversation

between officers regarding his numerous fake passports. Oliveira-Guaresqui also

testified at the hearing on his motion, which gave the district court the opportunity

to observe Oliveira-Guaresqui’s ability to interact with the officers.

      The district court did not err by overruling Oliveira-Guaresqui’s objection

                                          2
to the prosecutor’s peremptory challenge of an Hispanic member of the jury

venire. The district court determined that the United States had an articulable non-

race basis to exclude the juror. See United States v. Campa, 529 F.3d 980, 998

(11th Cir. 2008). The record establishes that the prosecutor provided three

legitimate race-neutral reasons to support the peremptory challenge: the

prospective juror did not speak or understand English, see United States v.

Edouard, 485 F.3d 1324, 1342–43 (11th Cir. 2007); the prospective juror “[didn’t]

like to . . . judge anybody,” see United States v. Blackman, 66 F.3d 1572, 1575

(11th Cir. 1995); and the prospective juror was “a contractor” and had “no one to

help [him] with his work.” Oliveira-Guaresqui fails to provide any reason to

“disturb . . . [the] trial judge’s finding of no discrimination in the peremptory

strike.” United States v. Bernal-Benitez, 594 F.3d 1303, 1312 (11th Cir. 2010).

      The district court also did not abuse its discretion by admitting the birth

certificate for Jose Angel Soto Talavera that Oliveira-Guaresqui used as a false

identity. The birth certificate was admissible as a public record under Federal

Rule of Evidence 803(8)(A), (B). Juan Machado, the custodian of records for the

Demographic Registry for Puerto Rico, testified that the birth certificate was

authentic because it bore the green stamp and yellow seal placed on certificates

issued by the Registry. Oliveira-Guaresqui argues that admission of the certificate

violated his right of confrontation under the Sixth Amendment, but the birth

                                           3
certificate is not a testimonial statement, Melendez-Diaz v. Massachusetts, 557

U.S. ____,129 S. Ct. 2527, 2539–40 (2009). The certificate was created as a

record of live birth for a citizen of Puerto Rico, “not for the purpose of

establishing or proving some fact at trial.” Id.

      Oliveira-Guaresqui argues, for the first time on appeal, that mistakes by

interpreters denied him a fair trial as those mistakes violated the Court Interpreters

Act, interfered with his right to counsel under the Sixth Amendment, and violated

his right to due process under the Fifth Amendment, but Oliveira-Guaresqui fails

to establish that his trial was “fundamentally unfair,” Valladares v. United States,

871 F.2d 1564, 1566 (11th Cir. 1989). When Oliveira-Guaresqui twice objected

about errors in translation, he did not complain that the errors violated his

constitutional rights nor did he request a mistrial. On both occasions, the district

court promptly replaced the interpreter. We are “unlikely to find that a defendant

received a fundamentally unfair trial due to an inadequate translation in the

absence of contemporaneous objections to the quality of the interpretation,”

United States v. Joshi, 896 F.2d 1303, 1310 (11th Cir. 1990), and Oliveira-

Guaresqui fails to explain how the alleged errors interfered with his right to

counsel or otherwise prejudiced his case.

      Oliveira-Guaresqui also complains, for the first time, about a comment that

the district court made to defense counsel during trial and about part of the closing

                                            4
argument of the prosecutor, but no error, plain or otherwise, occurred in either

instance. The district court was entitled to “‘maintain the pace of the trial,’”

United States v. Thayer, 204 F.3d 1352, 1355 (11th Cir. 2000) (quoting Hanson v.

Waller, 888 F.2d 806, 813 (11th Cir. 1989)), by instructing counsel to “push

forward” and refrain from repeating a question that Oliveira-Guaresqui had asked

and answered. The United States likewise did not misstate during its closing

argument the elements required to prove aggravated identity theft. Because the

United States was required to prove beyond a reasonable doubt that Oliveira-

Guaresqui “knew that the means of identification at issue belonged to another

person,” Flores-Figueroa v. United States, 556 U.S. ____, 129 S. Ct. 1886, 1894

(2009), the United States correctly told the jury that “the issue that you have

before you is whether or not, when [Oliveira-Guaresqui] assumed the identity of

Jose Angel Soto Talavera, that he did so knowing that [Talavera] was a real

person.”

      Oliveira-Guaresqui challenges the denial of his motion for a new trial on

two grounds, but both grounds lack merit. First, Oliveira-Guaresqui argues that

the United States failed to prove that he knew Jose Talavera was a real person, but

the United States presented testimony from a federal agent that Oliveira-Guaresqui

admitted paying Talavera $4,000 for his birth certificate and social security card.

Although Oliveira-Guaresqui testified that he had produced fraudulent documents

                                           5
and had purchased what he believed were counterfeit identification documents, the

jury was entitled to discredit that testimony when Oliveira-Guaresqui successfully

used Talavera’s birth certificate and social security card to obtain a driver’s

license, open a bank account, and secure a loan. See United States v.

Gomez-Castro, 605 F.3d 1245, 1248–49 (11th Cir. 2010); United States v.

Holmes, 595 F.3d 1255, 1258 (11th Cir. 2010). Second, Oliveira-Guaresqui

argues for relief based on cumulative errors, but without any individual error, “no

cumulative errors can exist,” United States v. Waldon, 363 F.3d 1103, 1110 (11th

Cir. 2004). The district court did not abuse its discretion when it denied Oliveira-

Guaresqui’s motion for a new trial.

      We AFFIRM Oliveira-Guaresqui’s conviction.




                                          6